DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al., US Patent Publication (U.S. 2005/0068019); hereinafter “Nakamura”
Regarding claim 1 Nakamura teaches a power supply apparatus (see power transmission apparatus 1; Fig. 3) comprising: 
a communication unit (see, demodulation circuit 36, para 0078; Fig. 3) configured to communicate with an electronic device (see portable telephone 2; Fig. 3); and 
a control unit (see power transmission control IC 24 Fig. 3, para 0069 & 0079) configured to select one of a first power supply method (see small or medium, Fig. 3) and a second power supply method different from the first power supply method (see large, Fig. 3), based on a communication with the electronic device (see S6 para 0077 & 0083, Fig. 4), before starting wirelessly supplying power (see Fig. 4, S13 is prior to S6), 
wherein the control unit is configured to perform a process (see flowchart of process para 0083, Fig. 4) to wirelessly supply power to the electronic device using a power supply method (see small, medium, or large power, S6, S8, S10, S12, Fig. 4) selected from between the first power supply method (see small or medium, Fig. 3) and the second power supply method (see large, para 0083, Fig. 3) by the control unit (see power transmission control IC 24 Fig. 3, para 0069 & 0079), and 
wherein the control unit performs control to re-select (see a loop back to S1 from S15 and going through the decision in S6, Fig. 4), based on a power receiving state of the electronic device (see S6 is inside the loopback from S15, para 0086, Fig. 4), after starting wirelessly supplying power (see para 0086), one of the first power supply method (see small or medium, Fig. 3) and the second power supply method (see large, Fig. 3).  
Regarding claim 2 Nakamura teaches wherein the control unit selects one of the first power supply method and the second power supply method according to a command from the electronic device (see "information on consumed power" from the portable telephone 2 is a request/command to the transmitter for supply a correct power level, para 0083).  
Regarding claim 3 Nakamura teaches wherein in a case where a command to request the first power supply method is issued by the electronic device, the control unit selects the first power supply method (see information on consumed power from the portable telephone 2 is a request/command to the transmitter for supply a correct power level such as small level; para 0083-0084).  
Regarding claim 4 Nakamura teaches wherein in a case where a command to request the second power supply method is issued by the electronic device, the control unit selects the second power supply method (see The determination process is performed in the power amount determination circuit 34 based on the information on consumed power included in the information signal demodulated in the demodulation circuit 36, signal demodulated in the demodulation circuit 36 is coming from the portable telephone 2; para 0083-0084).  
Regarding claim 5 Nakamura teaches wherein the control unit selects one of the first power supply method and the second power supply method according to power requested by the electronic device  (see The determination process is performed in the power amount determination circuit 34 based on the information on consumed power included in the information signal demodulated in the demodulation circuit 36, signal demodulated in the demodulation circuit 36 is coming from the portable telephone 2 thus a request from the telephone 2; para 0083-0084).  
Regarding claim 6 Nakamura teaches wherein in a case where the power requested by the electronic device is equal to or greater than a predetermined value, the control unit selects the second power supply method (see to determine small or medium or large level, thresholds must be developed between the levels; para 0084).  
Regarding claim 7 Nakamura teaches wherein the control unit makes a comparison between a first power supply capacity of the first power supply method and a second power supply capacity of the second power supply method, and selects one of the first power supply method and the second power supply method according to a result of the comparison (see to determine small or medium or large level for sufficiently supply power to the portable telephone 2 based on the information on consumed power, comparisons must be made in order to supply the correct power level to the portable telephone 2; and para 0085 discloses “In such a way, power in accordance with the power required by the power reception equipment can be transmitted” indicates the comparison must be made for the amount of power supplied must match the power requested; para 0084).  
Regarding claim 8 Nakamura teaches wherein in a case where the second power supply capacity is equal to or greater than the first power supply capacity, the control unit selects the second power supply method (see para 0084).  
Regarding claim 9 Nakamura teaches wherein the control unit makes a comparison between a first received power received by the electronic device by the first power supply method and a second received power received by the electronic device by the second power supply method, and the control unit selects one of the first power supply method and the second power supply method according to a result of the comparison (see para 0084).  

Regarding claim 10 Nakamura teaches wherein in a case where the second received power is equal to or greater than the first received power, the control unit selects the second power supply method (see para 0084).  
Regarding claim 11 Nakamura teaches wherein the control unit selects either one of the first power supply method and the second power supply method according to whether a command to perform a particular process is input to 18the power supply apparatus (see para 0083-0084).  
Regarding claim 12 Nakamura teaches wherein in a case where a command to perform a particular process is input to the power supply apparatus, the control unit selects the second power supply method (see para 0083-0084).  
Regarding claim 13 Nakamura teaches wherein the particular process includes a process different from a process of performing a communication to control a wireless power supply (see Fig. 3, process for module 33 “Power Transmission Enable/Disable determination” is different from process for module 34 “Power Amount Determination”).  
Regarding claim 20, Nakamura  teaches a control method (see Fig. 3 and Fig. 4) for a computer (see intended use) having a first power supply function which is based on a first power supply method (see small or medium, Fig. 3 and S8 or S10 is one of power supply functions and methods, Fig. 4), a second power supply function which is based on a second power supply method (see large, Fig. 3 & Fig. 4, S12 is one of power supply functions and methods), and a communication unit (see Fig. 3, 36) [0076], the control method comprising:  
communicating (see para 0076) with an electronic device (see portable telephone 2, Fig. 3) via the communication unit (see demodulation circuit 36, Fig. 3); 
selecting one of the first power supply method (see S8 or S10, Fig. 4) and the second power supply method (see S12, Fig. 4), based on a communication with the electronic device (see S6 para 0077-0083, Fig. 4), after starting wirelessly supplying power (see a loop back to S1 from S15 and going through the decision in S6 , Fig. 4), (see check for disclosure for possible 112 because it is different from claim 1 and it is not clear how to transmit power before selecting a power to transmit unless it is a re-selecting step), 
wherein the first power supply method is different from the second power supply method (see S8 small power outputting or S10 medium power outputting are different from S12 large power outputting, Fig. 4); 
performing a process to wirelessly supply power to the electronic device using the selected power supply method selected in the selecting step (see process of supplying methods S8, S10 or S12 , Fig. 4); and 
re-selecting (see a loop back to S1 from S15 and going through the decision in S6, Fig. 4), based on a power receiving state of the electronic device (see S6 is inside the loopback from S15, para 0086, Fig. 4), after starting wirelessly supplying power (see S8, S10, or S12 are inside the loopback from S15, Fig. 4), one of the first power supply method (see small or medium, Fig. 3 & S8, S10, Fig. 4) and the second power supply method (see large, Fig. 3 & S12, Fig. 4).  
Regarding claim 21 Nakamura teaches a non-transitory computer-readable storage medium storing a program configured to control a computer to execute a process (see [0083] “process” and “determination” indicate a microprocessor is required; and [0131] the description of “the power transmission control IC 24” indicates a processor for providing processes), the computer having a first power supply function which is based on a first power supply method, and a second power supply function which is based on a second power supply method, the process comprising: 
	Communicating (see, demodulation circuit 36, para 0078; Fig. 3) with an electronic device (see portable telephone 2; Fig. 3); 
selecting one of the first power supply method (see small or medium, Fig. 3) and the second power supply method (see large, para 0083, Fig. 3), based on a communication with the electronic device, after starting wirelessly supplying power see a loop back to S1 from S15 and going through the decision in S6, Fig. 4), 
wherein the first power supply method is different from the second power supply method (see small, medium, or large power, S8, S10, S12, Fig. 4); 
performing a process to wirelessly supply power to the electronic device using a power supply method selected from between the first power supply method and the second power supply method (see level of power to be transmitted S6, small S8, medium S10, or large power S12, S8, S10, S12, Fig. 4); and 
re-selecting, based on a power receiving state of the electronic device (see S6 is inside the loopback from S15, para 0086, Fig. 4), after starting wirelessly supplying power , one of the first power supply method and the second power supply method (see small S8, medium S10, or large power S12, S8, S10, S12, Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of Park (U.S. 2012/0268238). 
Regarding claim 14 Nakamura teaches wherein in a case where an increase occurs in the power requested by the electronic device. 
However, Nakamura fails to teach the control unit performs control to again select one of the first power supply method and the second power supply method. 
Park in the same filed teaches the control unit performs control to again select one of the first power supply method and the second power supply method. (para 0134).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Park by having control unit performs control to again select one of the first power supply method and the second power supply method in order to increase power to the charging devices and power distribution.  
  Regarding claim 15 Nakamura teaches wherein in a case where a reduction occurs in the power received by the electronic device from the power supply apparatus, the control unit performs control to again select one of the first power supply method and the second power supply method.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Park by having in the power received by the electronic device from the power supply apparatus, the control unit performs control to again select one of the first power supply method and the second power supply method in order to vary power to the charging devices. 
Regarding claim 16 Nakamura teaches the power supply apparatus according to claim 1, Yet does not disclose wherein the communication unit communicates with the electronic device based on a near field communication (see NFC) standard. 
Park in the field of wireless power system teaches wherein the communication unit communicates with the electronic device based on a near field communication (see NFC) standard (see para 0146).
Nakamura and Park are in the field of wireless power system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Park by having the communication unit communicates with the electronic device based on a near field communication (see NFC) standard in order to allow users to exchange digital content, data, and connect electronic devices in a non-contact while using a well-known communication protocol.  
Regarding claim 18 Nakamura teaches the power supply apparatus according to claim 1, Yet does not disclose wherein the first power supply method is a method of wirelessly supplying power using magnetic resonance, and the second power supply method is a method of wirelessly supplying power using electromagnetic induction.   
Park in the field of wireless power system teaches wherein the first power supply method is a method of wirelessly supplying power using magnetic resonance (see 120 magnetic resonance type of transferring power, para 0060, Fig. 9), and the second power supply method is a method of wirelessly supplying power using electromagnetic induction (see 110 electromagnetic induction, para 0060, Fig. 9).
Nakamura and Park are in the field of wireless power system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Park by having wherein the first power supply method is a method of wirelessly supplying power using magnetic resonance, and the second power supply method is a method of wirelessly supplying power using electromagnetic induction in order to allow changing of different devices regardless of the charging protocol needs of the target device regardless of the power method used magnetic resonance or electromagnetic induction. 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of Endo (U.S. 2014/0035521).
Regarding claim 17, Nakamura teaches the power supply apparatus according to claim 1 yet, does not disclose wherein the first power supply method is a method of wirelessly supplying power using a first frequency, and the second power supply method is a method of wirelessly supplying power using a second frequency different from the first frequency.  
Endo in the field of wireless charging teaches the first power supply method is a method of wirelessly supplying power using a first frequency (see NFC…13.56 MH, 001 & 0011) and the second power supply method is a method of wirelessly supplying power using a second frequency different from the first frequency (see Qi standard… 100 KHz to 200 KHz, para 0010 & 0011).
Nakamura and Endo are in the field of wireless power system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Endo by having the first power supply method is a method of wirelessly supplying power using a first frequency, and the second power supply method is a method of wirelessly supplying power using a second frequency different from the first frequency in order to provide complementary systems that improve power transfer by allowing a wider range of devices to be powered at different frequencies without being limited by one of the two precise power supply method frequencies (i.e. first or second frequencies).  
Regarding claim 19, Nakamura teaches the power supply apparatus according to claim 1, yet does not disclose wherein the first power supply method is a method of wirelessly supplying power according to a near field communication standard (see NFC…13.56 MH, 0010 & 0011), and the second power supply method is a method of wirelessly supplying power according to a Qi standard (see Qi standard… 100 KHz to 200 KHz, para 0010 & 0011).
Nakamura and Endo are in the field of wireless power system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura with the teachings of Endo by having wherein the first power supply method is a method of wirelessly supplying power according to a near field communication standard and the second power supply method is a method of wirelessly supplying power according to a Qi standard in order to provide complementary systems that improve power transfer by allowing a wider range of devices to be powered using different standard protocols, allowing a wider range of devices to be powered using different standard protocols without being limited by to the individual disadvantages associated with a given standard protocol (i.e. NFC standard or Qi standard).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        March 11, 2021